In an action for separation, plaintiff appeals from an order awarding defendant temporary alimony of $35 a week and counsel fee of $850. Order modified on the facts by reducing the counsel fee to $500, and as thus modified, the order is affirmed, without costs; one half of the counsel fee to be paid within fifteen days from the entry of the order hereon, and the balance on or before the day of trial. Under the circumstances disclosed by this record, the award of counsel fee was excessive. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.